Case 2:19-cv-05754-MCS-MAR Document 54 Filed 09/03/21 Page 1 of 1 Page ID #:1278




   1
   2                                                                      JS-6
   3
   4
   5
   6
                           UNITED STATES DISTRICT COURT
   7
                         CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    ELLIOT D. JACKSON,                            Case No. 2:19-5754-MCS (MAR)
  11                              Petitioner,
  12                      v.                          JUDGMENT
  13    KELLY SANTORO,
  14                              Respondent.
  15
  16
  17        Pursuant to the Order Accepting Findings and Recommendation of United
  18   States Magistrate Judge, IT IS HEREBY ADJUDGED that this action is
  19   DISMISSED with prejudice.
  20
  21   Dated: September 3, 2021
  22
                                                HONORABLE MARK C         C. SCARSI
  23
                                                United States District Judge
  24
  25
  26
  27
  28
